Citation Nr: 1424631	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  11-32 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected cervical myositis (neck disorder).

2.  Entitlement to an initial rating in excess of 10 percent for service-connected residuals of traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Andrew R. Rutz, Esq.


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1994 to June 1998.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

Although the issue of entitlement to service connection for a right shoulder disorder was also included on the November 2011 statement of the case, in his December 2011 substantive appeal the Veteran indicated he only wished to appeal the issues listed above.  Accordingly, the issue of entitlement to service connection for a right shoulder disorder is not before the Board.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran did not demonstrate forward flexion of the cervical spine limited to 30 degrees, combined range of motion of the cervical spine limited to 170 degrees or less, or any separate neurological abnormality at any point during the period on appeal.  

2.  The Veteran experienced three or more subjective symptoms which moderately interfered with work due to residuals of his TBI.






CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for service-connected cervical myositis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2013).

2.  The criteria for an initial rating not to exceed 40 percent for service-connected residuals of traumatic brain injury have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code (DC) 8045 and 8100, 4.130 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking increased initial ratings for his service-connected neck and TBI disabilities.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).
Neck

The Veteran is seeking an increased initial rating for his service-connected neck disability, currently rated 10 percent under Diagnostic Code (DC) 5237 for cervical strain based on limitation of motion.  Under VA regulations, normal range of motion of the cervical spine (neck) is forward flexion, extension, and lateral flexion in both directions to 45 degrees each.  Normal lateral rotation is to 80 degrees in both directions.  Accordingly, the normal combined range of motion of the cervical spine is 340 degrees.  38 C.F.R. § 4.71a, Plate V.

In order to receive a higher, 20 percent rating based on limitation of motion, the evidence must establish forward flexion of the cervical spine is not greater than 30 degrees, the combined range of motion of the cervical spine is not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  38 C.F.R. § 4.71a.

A higher 20 percent rating may also be warranted if the Veteran has intervertebral disc syndrome (IVDS) with incapacitating episodes, defined as a period of acute symptoms which require bed rest prescribed by a physician, at least two weeks during the previous twelve months.  38 C.F.R. § 4.71a, DC 5243.

As will be discussed below, the criteria for a higher rating based on limitation of motion was not met at any point during the period on appeal.

In April 2009, the Veteran's neck was evaluated by a private physician.  Range of motion testing revealed flexion to 80 degrees, extension to 45 degrees with complaints of pain, side bending to 30 degrees on the right and 20 degrees on the left, and lateral rotation of 68 degrees to the right and 75 degrees to the left.  These results yield a combined range of motion in the neck of 318 degrees, in excess of the range of motion contemplated by a higher rating.

In July 2009, the Veteran was provided with a VA examination.  The examiner noted he did not experience any incapacitating episodes, specific flare-ups, or any radiation of his pain to his upper extremities.  Neurological examination and sensory testing was also normal.  Range of motion testing was conducted and revealed flexion to 45 degrees, extension to 45 degrees with complaints of pain, lateral rotation to 30 degrees on the right and 40 degrees on the left, and lateral flexion to 30 degrees bilaterally.  These results yield a combined range of motion of 220 degrees.  The examiner also conducted additional range of motion testing after repetitive use, and noted there was no impairment of endurance, although there were complaints of slight fatigue.  Therefore, the Veteran continued to demonstrate range of motion in excess of the criteria associated with a higher rating.

In June 2011, the Veteran was provided with an additional VA examination.  He reported experiencing stiffness all day, which got worse in the evenings, as well as tightness, especially on the left side of his neck.  His neck was tender to palpation, worse on the left.  He described a dull aching pain of 5/10 intensity, that got worse at the end of the day, as well as flare-ups twice a week when pain rose to 8/10 intensity.  He also reported difficulty turning his head to the left.  He walked with a normal gait, and sensation was grossly intact.  

Range of motion testing was conducted and revealed flexion to 35 degrees, extension to 35 degrees, lateral flexion to 40 degrees on the right and 25 degrees on the left, and lateral rotation to 80 degrees on the right and 50 degrees on the left.  This yielded a combined range of motion of 265 degrees.  The examiner repeated range of motion testing after repetitive use.  While the Veteran continued to complain of pain, there was no evidence of lack of endurance, incoordination, or spasm.  Therefore, he continued to have greater range of motion than contemplated by a 20 percent rating.

In September 2011, the Veteran's private physician noted range of motion in the cervical spine was "severely reduced," however no additional range of motion testing was conducted.  The Veteran has not contended, and the medical evidence does not suggest, his range of motion in his neck worsened in the three months since his 2011 VA examination.  Because the Board has no reason to think the "severely reduced" range of motion noted in September 2011 is worse than the range of motion testing in June 2011, the Board finds no additional VA examination was required.
Based on the foregoing, the range of motion testing conducted throughout the period on appeal does not reflect the Veteran met the criteria for a higher, 20 percent rating at any point.  He consistently demonstrated forward flexion of the neck in excess of 30 degrees, and combined range of motion well in excess of the 170 degrees contemplated by a higher rating.  Additionally, no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour was noted.  Accordingly, an increased rating based on limitation of motion is denied.

In reaching this conclusion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

In this case, both the examiners in July 2009 and June 2011 provided additional range of motion testing after repetitive use.  Although the examiners noted the Veteran complained of pain with repetitive use, no weakness, fatigability, and decreased range of motion was noted.  While pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Therefore, although the Veteran experienced pain, he continued to demonstrate range of motion well in excess of the criteria for a higher rating after repetitive use.  Accordingly, an increased rating under DeLuca is not warranted.

Additionally, the evidence does not establish the Veteran was diagnosed with IVDS or required a period of physician prescribed bed rest at any point during the period on appeal.  Accordingly, an increased rating based on IVDS is also not warranted.
Finally, VA regulations provide that any objective neurological abnormalities associated with spinal impairment should be separately warranted.  However, the Veteran has not alleged, and the evidence does not establish, he experienced any objective neurologic abnormality associated with his neck disability.  Additionally, testing conducted during his most recent VA examination revealed muscle strength and reflexes were normal, and there was no evidence of sensory loss or radicular pain.  Accordingly, the Board finds no separate rating for any neurologic abnormality is warranted.

Based on the foregoing, the Veteran's claim for an initial increased rating for his service-connected neck disability is denied.

TBI

The Veteran is also seeking an increased rating for his service-connected residuals of TBI, currently assigned a 10 percent rating under DC 8045, based on subjective symptoms that mildly interfere with work.  Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning: cognitive, emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation under listed facets.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  Each facet shall be assigned a level of impairment, ranging from 1 to 3.  The disability rating assigned shall be based on the facet with the highest level of impairment.  Id.  As will be discussed below, the Board finds an increased rating not to exceed 40 percent rating is warranted.

Throughout the period on appeal, the Veteran's primary complaint of symptoms resulting from his TBI was frequent, severe headaches.  In his February 2009 claim the Veteran originally sought service connection for "chronic suboccipital headache."  However, he has also complained of dizziness, fatigability, and nausea.  

VA regulations for rating residuals of TBI provide that cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment should be rated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  38 C.F.R. § 4.124a, DC 8045.

In his May 2011 VA examination regarding TBI, the Veteran denied experiencing any symptoms of cognitive impairment, including poor memory, concentration, judgment, social interaction, motor activity, visual spatial orientation, or other cognitive dysfunction.  Additionally, VA examiners from August 2009 and June 2011 each specifically opined the Veteran did not have any cognitive residuals from his TBI.  

However, in October 2011 the Veteran sought private treatment and reported experiencing difficulty with concentration and word finding.  At best, these complaints would warrant a level 1 impairment under the memory facet of cognitive impairment, for complaints of mild memory loss.  A higher level 2 impairment is not warranted unless there is objective evidence on testing of mild impairment of memory.  Accordingly, only a level 1 impairment, or a rating of 10 percent, would be warranted under this facet.  As will be discussed, a higher rating is available under a different facet of TBI residuals.

Regulations also provide that any physical dysfunction, including neurological, should be rated based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  38 C.F.R. § 4.124a, DC 8045.

In his May 2011 VA examination, the Veteran also specifically denied experiencing any physical or neurological dysfunction, including bowel problems, bladder problems, erectile dysfunction, hearing problems, decreased sense of taste or smell, seizures, or autonomic dysfunction.  Accordingly, no separate rating is required for these conditions.

The Board notes the evidence does including subjective complaints of decreased hearing acuity, for example statements made during his October 2011 private treatment.  However, the claims file does not provide any objective reports of decreased hearing acuity, including the results from any audiometric testing.  Accordingly, the evidence does not establish a separate rating for compensable hearing loss is warranted, but the Veteran's subjective complaints of decreased hearing loss will be considered below.

The regulations also provide that any emotional or behavioral dysfunction should be rated under § 4.130 (schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, these symptoms shall be evaluated under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  38 C.F.R. § 4.124a, DC 8045.

In June 2011, the Veteran was provided with a VA examination regarding any mental disorder.  The examiner noted the Veteran endorsed symptoms of elevated anxiety and negativistic thinking, but opined these symptoms did not appear to fully meet criteria for a diagnosis of somatoform or dysthymia.  Instead, he opined the Veteran had an "anxiety disorder, not otherwise specified."  However, the examiner also clarified these symptoms did not interfere with his work or activities of daily living.  Therefore, the Board finds no separate compensable rating was warranted based on any emotional or behavioral dysfunction.

Finally, regulations provide that subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction. Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be rated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

The Veteran is currently assigned a level 1 impairment under the subjective symptoms criteria.  However, the Board finds he met the criteria for a higher, maximum level 2 impairment, experiencing three or more subjective symptoms that moderately interfere with work.

Throughout the period on appeal the Veteran competently described experiencing three or more subjective symptoms as a residual from his TBI, including headaches, a sensation of room spinning, vertigo, ringing in his ears, and the above-discussed decreased hearing acuity.  Additionally, the evidence reflects his headaches required rest periods during most days and moderately interfered with his work.  His competent lay statements were supported by lay statements from other individuals with knowledge of the Veteran's condition, as well as medical evidence.  For example, a longtime friend and co-worker described the Veteran had to turn the lights off in his office and lay down for an estimated one to one and half hours an average of three times per week due to his headaches, resulting in lost time at work.  Additionally, he sought medical treatment on several occasions for his repeated, severe headaches and complaints of dizziness and vertigo, including seeking private treatment in October 2011.  Accordingly, the Board finds the Veteran's condition meets the criteria for a level 2 impairment, yielding a 40 percent disability rating.  38 C.F.R. § 4.124a, DC 8045.

The Veteran's increased 40 percent rating is the schedular maximum for subjective symptoms of cognitive impairment under VA regulations.  Accordingly, a higher schedular rating under this facet is not available.

The regulations do not provide for a higher level 3 impairment based on subjective symptoms.  Instead, a level 3 impairment is only warranted if there is objective evidence or testing of moderate impairment of memory, attention, concentration, or executive function; moderately severely impaired judgment; social interaction that is inappropriate most of the time; the Veteran is often disoriented to two or more aspects; motor activity is moderately decreased due to apraxia; moderately severely impaired visual spatial orientation; one or more neurobehavioral effects that frequently interfere with workplace interaction; or inability to communicate at least half of the time.  The evidence does not establish the Veteran met any of these criteria at any point during the period on appeal.  Accordingly, a higher level 3 impairment is not warranted for any facet of residuals of TBI.

The regulations for TBI also provide that any residual with a distinct diagnosis may be evaluated under another diagnostic code, such as migraine headaches, even if that diagnosis is based on subjective symptoms, and should be rated under the distinct diagnosis, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  38 C.F.R. § 4.124a, DC 8045.  As the Veteran's headaches have been diagnosed as migraines, the Board has considered rating his symptoms under diagnostic code 8100 for migraine headaches.

The diagnostic code for migraines provides that migraines with characteristic prostrating attacks occurring on an average of once a month shall be assigned a 30 percent rating, while a maximum 50 percent rating shall be assigned for very frequent migraines with completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.

In this case, the evidence reflects the Veteran experienced migraine headaches several times per week which required rest.  Therefore, he meets the criteria for very frequent prostrating and prolonged attacks.  However, despite his reoccurring migraines, the Veteran continued to be employed full-time throughout the period on appeal.  Therefore, his migraines do not result in "severe economic inadaptability," as required by the VA regulations for a maximum 50 percent rating (emphasis added).  Accordingly, the Veteran's migraines would only be rated 30 percent under diagnostic code 8100.  

As discussed above, the Veteran's symptoms warrant a 40 percent rating under diagnostic code 8045, relating to residuals of TBI.  Therefore, in order to afford the Veteran all available benefit, his symptoms will continue to be rated under the residuals of TBI.  As his current 40 percent TBI rating is based primarily on his complaint of very frequent headaches, these same symptoms cannot be used to support more than one evaluation.  See 38 C.F.R. §§  4.14, 4.124a, Note 1.  Accordingly, no separate rating for migraine headaches is warrant in this case.

Based on the foregoing, the Veteran's current residuals of TBI, primarily including his frequent and severe headaches, warrant an increased rating not to exceed 40 percent.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's neck disability and residuals of TBI that would render the schedular criteria inadequate.  The Veteran's main symptoms were complaints of pain and limited motion in his neck and frequent, severe headaches.  These symptoms were specifically contemplated in the schedular ratings that were assigned.  As such, the Board believes that the schedular rating criteria adequately describe the Veteran's disability picture.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, the claims file reflects the Veteran continued to work fulltime at his real estate development company throughout the period on appeal.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

However, in this case, the Veteran's claims for service connection for a neck disorder and TBI were granted.  He then appealed the downstream issues of the ratings that had been assigned.  Under these circumstances, since the original claim was granted, and a VCAA compliant letter was sent in April 2009, there are no further notice requirements under the aforementioned law with regard to issues on appeal.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private treatment records have been obtained, and the Veteran did not indicate he received any treatment at a VA medical facility for the disabilities on appeal.  In April 2013, the Veteran's attorney submitted a brief with additional treatment records.  Although he noted these records were previously sent to the RO, they do appear to be new.  The attorney waived RO consideration, however, so the Board has considered this evidence.  Finally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined. 

The Veteran was also provided with several VA examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disabilities.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examinations.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.



[CONTINUED ON NEXT PAGE]

ORDER

An increased rating for service-connected cervical myositis is denied.

A rating not to exceed 40 percent for service-connected residuals of traumatic brain injury is granted, subject to the laws and regulations governing the award of monetary benefits.




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


